Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 19 February 2021 regarding the rejection of Claims 1 and 5 of record under 35 U.S.C. 103 over Lai (US 20150333309 A1) in view of Goetzen (US 20150030933 A1) have been fully considered and are persuasive. Goetzen does not teach an ionic liquid including a cation and an anion nor does Lai teach that the content of the block copolymer is about 1 part to about 50 parts by weight, with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer and the particle. Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made over Choi (US 20150079485 A1), newly cited.
Applicant's arguments filed 19 February 2021 regarding the rejections of record of Claims 2 and 4 have been fully considered but are moot in view of the new ground of rejection presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12-17, 19, 21-26 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0079485 A1), newly cited.
Regarding Claim 1, Choi teaches a composite separator (electrolytes 54 and 56 in combination with composite membrane 55, see figure 5A) comprising: a porous substrate (porous support, see [0092]-[0097]); and a composite electrolyte on a surface of the porous substrate (composite membrane along with electrolytes), the composite electrolyte comprising a block copolymer (see [0084] indicating a 
Regarding Claim 2, Choi further teaches that the particle (ion conducting inorganic particle) is not present inside a pore of the porous substrate and is present only on the surface of the porous substrate (compare the particle size in [0077] with the pore size of [0097], which would not allow for the particle to be inside the pore of the support since it is necessarily a larger diameter than the pore). 
Choi does not explicitly recite that the ionic liquid (recited in [00161]-[0163]) and the block copolymer (polymer in the composite membrane) are present both in the pore of the porous substrate and on the surface of the porous substrate.
However, since a liquid electrolyte is impregnated in the entire battery structure (see [0163] and [0186]), it would be expected that the ionic liquid would be present in the pores of the porous substrate (porous support). Further, since the block copolymer (polymer in the composite membrane) if formed by coating in conjunction with a solvent (see [0118]-[0121]), it would also be expected that the polymer would infiltrate the pores of the porous support during manufacturing.
Claim 3, Choi further teaches that the porous substrate has an average pore diameter of about 0.01 micrometers to about 10 micrometers (see [0097]), which overlaps with the claimed range of less than 3 micrometers.
Regarding Claims 4 and 5, Choi further teaches that a size of the particle (ion conducting inorganic particle) is about 10 micrometers to about 300 micrometers, which overlaps with the claimed range of about 3 micrometers to about 50 micrometers and a content of the block copolymer (polymer in the composite membrane) is about 30 parts by weight to about 95 parts by weight, based on 100 parts by weight of the composite membrane), which overlaps with the claimed range of Claim 5 of about 1 part to about 50 parts by weight with respect to 100 parts by weight of a total weight of the ionic liquid, the block copolymer and the particle. Choi does not explicitly recite that a content of the particle is correspondingly about 1 part to about 50 parts by weight. However, since Choi indicates that the composite membrane includes at least the ion conducting inorganic particle and the polymer (see figures 1-4 showing composite membranes 10, 20, 30 and 40 including ion conductive inorganic particles   11, 21, 31 and 41 and polymer 12, 22, 32 and 42), the content of polymer necessarily must be between 15 and 70 parts by weight, which overlaps with the claimed range of Claim 4 of about 1 to about 50 parts by weight.
Regarding Claim 12, Choi further teaches that the cation of the ionic liquid comprises ammonium, imidazolium, pyrrolidinium, or piperidinium and the anion of the ionic liquid comprises PF6-, BF4-, CF3SO3-, (CF3SO2)2N- or (C2F5SO2)2- (see [0162]).
Regarding Claim 13, Choi further teaches a liquid electrolyte comprising a lithium salt and an organic solvent (see [0098]-[0101]).
Regarding Claims 14 and 16, Choi further teaches that a concentration of the lithium salt in the liquid electrolyte is about 0.01 molar to about 5 molar, which overlaps with the claimed ranges of about 1 molar to about 6 molar and about 1.5 molar to about 5 molar. 
Claim 15, Choi further teaches that the lithium salt comprises LiPF6, LiBF4LiSbF6, LiAsF6, LiN(SO2C2F5)2, LiClO4 or LiB(C2O4)2 (see [0100]).
Regarding Claim 17, Choi further teaches that the particle (ion conductive inorganic particles of the composite membrane) is a microsphere (see [0062] indicating a sphere, which is being interpreted as reading on the claimed microsphere due to the particle’s size) having an average particle diameter of about 10 micrometers to about 300 micrometers, which overlaps with the claimed range of about 3 micrometers to about 20 micrometers.
Regarding Claim 19, Choi further teaches that the composite separator has a thickness of about 10 micrometers to about 200 micrometers (see [0091]), which overlaps with the claimed range of about 4 micrometers to about 100 micrometers.
Regarding Claim 21, Choi further teaches a lithium secondary battery (lithium air battery 50) comprising a positive electrode (cathode 57); a negative electrode (anode 53); and the composite separator of Claim 1 located between the positive electrode and the negative electrode (see figure 5).
Regarding Claims 22 and 24-25, Choi further teaches that the negative electrode (anode) comprises lithium or a lithium metal based alloy (see [0179]-[0180]) and wherein the particle (ion conducting inorganic particle of the composite membrane 55) is disposed adjacent to the negative electrode (see [0149]).
Additionally, the quantity of lithium deposited on the anode is a function of the state of charge of the battery. Therefore, during operation of the battery, it would be expected that the negative electrode would comprise a lithium deposition layer having a thickness of about 40 micrometers or less as claimed.
Regarding Claim 23, Choi further teaches that the lithium secondary battery further comprises a liquid electrolyte (see [0097]-[0101]), a solid electrolyte, a gel electrolyte, a polymer ionic liquid or a combination thereof (see [0144]-[0171]).
Claims 26 and 29, the examiner notes that the claim recitations are functional limitations which would be expected to be met during operation of the battery absent any material difference between the negative electrode of Goetzen and the instant application.
Regarding Claim 30, Choi further teaches that the composite electrolyte comprises a plurality of particles (ion conducting inorganic particles of the composite membrane) and none of the plurality of particles are present inside a pore of the porous substrate (compare the particle size in [0077] with the pore size of [0097], which would not allow for the particles to be inside the pores of the support since the particle size is necessarily a larger diameter than the pore size).
Regarding Claim 31, although Choi does not explicitly recite that the ionic liquid is an ionic material in a molten state at room temperature (25°C), since there is no distinction between the ionic liquid and that of Choi [0162], it would be expected that the ionic liquids of Choi would meet this limitation.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to Claim 1, and in the alternative, Choi in view of Goetzen (US 2015/0030933 A1), of record.
Choi further teaches that the block copolymer (polymer in the composite membrane) is a sulfonated styrene/ethylene-butylene triblock copolymer, amongst other polymer varieties and their combinations (see [0084]). Choi does not explicitly recite an ion-conductive domain and a structural domain.
However, it would be expected that Choi would meet this feature since the structural domains recited in Claim 8 include poly(styrene), which is appreciated by Choi. Further, although Choi does not explicitly recite poly(styrene-ethylene oxide-styrene) block copolymer,  poly(styrene-isoprene-styrene) block copolymer, poly(styrene-ethylene-styrene) block copolymer, poly(methyl methacrylate-butylene) block copolymer, or a combination thereof, all of the individual blocks in the claim are also recited by 
In the alternative, Goetzen teaches a battery separator coating including a block copolymer that has an ion conductive domain and a structural domain, wherein the structural domain comprises a polymer segment including a structural repeating unit, and the polymer segment including the structural repeating unit comprises: styrene, methyl(meth)acrylate, butylene or propylene (see [0044]). Particularly, Goetzen teaches styrene-isoprene-styrene (SIS) in [0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the block copolymers taught by Goetzen to reduce heat shrinkage as a result of their thermoplastic elastomer structure and to allow a high porosity and a high elongation at break to be achieved in the coating layer (see Goetzen [0038]). 

Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to Claim 1 above, in view of Lai (US 2015/0333309 A1), of record.
Regarding Claims 10 and 11, Choi teaches an ion conducting inorganic particle as the claimed particle (see [0073]-[0074]). As such, Choi does not teach the claimed polystyrene particle.
However, Lai also teaches a battery separator coating including a particle (binder particle) and a block copolymer (polymer particle), and notes a problem with the material selection of Choi (such as aluminum oxide, see Choi [0073] and Lai [0006]). Lai teaches, as an improvement to this material, a polymer particle including styrene (see [0033]). Lai further teaches that the binder polymer particle has a larger diameter than the pore size of the corresponding microporous membrane (see [0015]) as in Claim 1 and similar to Choi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inorganic particle of Choi with the 
Regarding Claim 20, Choi further teaches that the porous substrate (porous support) is a form of a film comprising polyethylene, polypropylene or a combination thereof (see [0094]-[0095]), but is silent as to the porosity of the porous substrate. 
However, Lai also teaches a separator coating including a particle (binder polymer) and a block copolymer (polymer particle) along with a porous substrate (microporous membrane) where the particle has a larger diameter than a pore diameter of the porous substrate (see [0015]). Lai also teaches a microporous membrane pore size of 0.035 micrometers to 0.8 micrometers (35 nanometers to 800 nanometers), which falls within the corresponding pore size range of Choi (see [0097]), and further teaches a porosity of 30-75% (see [0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specifically include the substrate porosity of Lai in the invention of Choi in order to produce a separator and a lithium-ion secondary battery where the separator has a higher liquid absorption amount, a higher ionic conductivity and a lower heat shrinkage ratio, so that the lithium-ion secondary battery has a better room temperature cycle performance, a better low temperature discharge performance, a better rate performance and a better safety performance (see Lai [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723